Citation Nr: 1132173	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-36 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a foot disability with corns.

2.  Entitlement to an initial disability rating in excess of 10 percent for tendonitis, left knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for tendonitis, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which (1) denied service connection for a foot disability with corns and (2) granted service connection and assigned noncompensable ratings for left and right knee tendonitis.  In a September 2007 rating decision, the RO granted a 10 percent rating for each knee.  The Veteran thereafter perfected his appeal, seeking higher initial ratings for each knee as well as service connection for the foot disability with corns.

The issue of entitlement to service connection for a foot disability with corns is decided herein whereas the issues of entitlement to increased initial ratings for left and right knee tendonitis are addressed in the Remand that follows the Order section of this decision.  


FINDING OF FACT

A foot disability with corns was not present in service and is not etiologically related to active service.


CONCLUSION OF LAW

A foot disability with corns was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for foot disability with corns.  He states that, due to feet and knee pain in service, he was given permission to wear tennis shoes instead of boots.  

The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in March 2006, prior to the initial adjudication of the claim.  

The Board finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records were obtained, as were VA and private treatment records identified by the Veteran.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for service connection for his foot disability with corns.  In disability compensation claims, the Court has held that the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2).

As will be described below, the Board finds that the Veteran's allegations of in-service bilateral foot problems are not credible.  The Board rejects his statements as to these allegations.  Because the Board finds that there was no credible event, injury, or disease in service pertaining to the Veteran's feet, see element (2) above, there is no obligation to provide him with a VA examination.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where Board makes finding that lay evidence regarding in-service event or injury is not credible, VA examination is not required).  

In sum, the Board is satisfied any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  The Board will therefore address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran submitted the instant claim for service connection in March 2006.

Service treatment records show the Veteran was not treated for foot disability or complaints related to the feet; however, they show treatment for bilateral knee pain, skin problems, sprained ankle, pulled hamstring, abdomen pain, burning upon urination, pulled groin muscle, puncture wound to the left thigh, and costochondritis.  A May 1988 Report of Medical Examination shows that clinical evaluation of the feet was normal.  In a Report of Medical History completed by the Veteran at that time, he specifically denied ever having or having then "Foot trouble."

Treatment records from Hoke Family Medical Center dated from January 2006 to April 2008 show complaints of foot pain and diagnosis of diabetic foot ulcers with neuropathic pain dating from April 2006.  It was noted that he developed two ulcerated and tender areas on the bilateral aspects of the feet on both sides, right and left, and had severe pain with walking.  Disability certificates from Cape Fear Podiatry dated in February 2007, July 2007 and April 2008 indicate that the Veteran was unable to stand or walk for prolonged periods secondary to neuropathy related to diabetes or trauma.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot disability.  The reasons follow.

Initially, the Board finds that the Veteran's allegations of foot trouble in service are rejected as not credible.  For example, at service separation, he specifically denied ever having or having then "Foot trouble."  This evidence is very probative as to whether he had foot problems in service, as he was the one who completed this form, and he attested to the truth of such statement.  See id. at section before his signature.  This report of history was completed by the Veteran while he was still in service and prior to filing a claim for compensation benefits.  As a result, such statement is accorded high probative value.  Thus, the Board finds as fact that the Veteran did not have foot problems in service, and his allegation of such during the current appeal is rejected.

Further supporting this opinion are the service treatment records, which show complaints for multiple injuries and symptoms-none of which involved the feet.  Any allegation by the Veteran that he attempted to treat his feet on his own is rejected.  The service treatment records show that the Veteran was not one to hold back on physical complaints.  The Board finds as fact that had the Veteran received treatment for his feet or had bilateral foot trouble, it would have been documented in the claims file, even if solely by the Veteran.  The fact that the Veteran denied any history pertaining to foot trouble at service separation is evidence that there was no foot trouble in service.  His right and left knee problems were addressed in the report of medical history.  The silence of foot problems and the report of knee problems in this document are entirely consistent with what is documented in the service treatment records.

The first showing of any foot problems is in 2006-18 years following service discharge.  This is further evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Any allegation by the Veteran of continuity of symptomatology since service discharge is rejected.  The Board finds that the Veteran's report of chronic foot problems during the appeal are not credible and are inconsistent with his own report of symptoms contemporaneously with service.  In other words, the Board finds that the Veteran is not a credible historian, and his credibility has been damaged.  This is why the Board will accord no probative value to his allegations of chronic foot problems in service and since service.

The September 2008 lay statement from a friend of the Veteran's, wherein he alleged that the Veteran's feet had been painful for the last four years, does not assist in establishing a nexus between the current bilateral foot disability and service.  Such statement would show the Veteran's feet being painful beginning in approximately 2004-16 years after service discharge.  Thus, this statement does not provide a basis of a nexus to service.

The only diagnoses of record regarding a foot disability are diabetic foot pain and neuropathy dating from 2006.  Service connection is not in effect nor has it been alleged for diabetes.  There was no chronic foot disability in service and the Board finds as fact that there were no foot problems in service and due to its finding that the Veteran is not a credible historian, there is no competent evidence of continuity of symptomatology in the years following service discharge.  No medical professional has indicated that the current diabetic foot pain and associated ulcers or neuropathy are related to service, although even if there were such an opinion, the Board would reject it, as a positive opinion could be made only if it was based upon history reported by the Veteran, which history the Board rejects.  

In sum, the competent and credible evidence fails to show that at any time during the pendency of this claim the Veteran has had a foot disability with corns that is related to service.

Accordingly, entitlement to service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a foot disability with corns is denied.


REMAND

The Veteran seeks higher initial ratings for his service-connected right and left knee tendonitis.  The record reflects that VA examinations were performed in October 2006 and January 2009.  In his substantive appeal the Veteran reported that the pain and symptoms of his service-connected knee disabilities had worsened and he could no longer walk or stand for long periods.  He alleged loss of mobility of the knees since last evaluation by the VA.  He reported private treatment including injections into the knees.  In light of VA's duty to conduct a thorough and contemporaneous medical examination, the Board finds that a new VA examination is necessary in order to decide the Veteran's knee claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran apparently receives treatment for his knee disabilities through the Hoke Family Medical Center.  The most current records are dated through April 2008.  Provided that he completes and returns the proper release forms, the Veteran's more recent treatment records should be obtained since they might contain information concerning his current level of disability.  38 C.F.R. § 3.159(c)(2).

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain pertinent treatment records from the Hoke Family Medical Center for the period from April 2008 to the present, as well as any other pertinent records identified by the Veteran.  The Veteran may submit the records himself.

2.  Then, the Veteran should be scheduled for a VA examination to ascertain the severity and manifestations of his service-connected tendonitis of the left and right knees.  The claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that all information required for rating purposes is provided by the examiner.

3.	The RO/AMC should also undertake any other development it determines to be warranted.

4.	Then, the RO/AMC should readjudicate the Veteran's claims for increased initial ratings for tendonitis, left and right knees.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


